           Case 1:18-vv-00634-UNJ Document 49 Filed 02/24/21 Page 1 of 2




    In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                          No. 18-634V
                                    Filed: January 29, 2021

* * * * * * * * * * * * * *
ALIA J. STONE,            *                                Dismissal; Meningococcal
                          *                                Vaccine; Hepatitis B Vaccine;
           Petitioner,    *                                Acute Disseminated Encephalomyelitis
                          *                                (“ADEM”); Severity Requirement
v.                        *
                          *
SECRETARY OF HEALTH       *
AND HUMAN SERVICES,       *
                          *
           Respondent.    *
* * * * * * * * * * * * * *

Nancy Meyers, Esq., Turning Point Litigation, Greensboro, NC, for petitioner.
Mary E. Holmes, Esq., U.S. Dept. of Justice, Washington, DC for respondent.

                                               DECISION1

Roth, Special Master:

       On May 3, 2018, petitioner filed a petition for Vaccine Compensation in the National
Vaccine Injury Compensation Program (“the Program”),2 alleging that the meningococcal and/or
Hepatitis B vaccination caused her to develop acute disseminated encephalomyelitis (“ADEM”).
The information in the record, however, does not show entitlement to an award under the Program.
On January 29, 2021, petitioner filed a Motion for Dismissal Decision requesting that her case be
dismissed. ECF No. 46.

1
 Although this Decision has been formally designated “unpublished,” it will nevertheless be posted on the
Court of Federal Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347,
116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). This means the Decision will
be available to anyone with access to the internet. However, the parties may object to the Decision’s
inclusion of certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party
has fourteen days within which to request redaction “of any information furnished by that party: (1) that is
a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will be available to the public. Id.
2
 The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-10 et seq. (hereinafter “Vaccine Act” or “the
Act”). Hereafter, individual section references will be to 42 U.S.C. § 300aa of the Act.
          Case 1:18-vv-00634-UNJ Document 49 Filed 02/24/21 Page 2 of 2




        To receive compensation under the Program, petitioner must prove either 1) that she
suffered a “Table Injury” – i.e., an injury falling within the Vaccine Injury Table – corresponding
to her vaccination, or 2) that she suffered an injury that was actually caused by a vaccine. See §§
13(a)(1)(A) and 11(c)(1). Additionally, petitioner must also satisfy what has been deemed the
“severity requirement.” See §§ 11(c)(1)(B)-(D). To satisfy the severity requirement where the
alleged injury is not death, petitioner can demonstrate that she suffered the residual effects of the
alleged injury for more than six months after the administration of the vaccine or that she suffered
from an alleged injury which resulted in inpatient hospitalization and surgical intervention. See
§ 11(c)(1)(D)(i).

       Petitioner’s medical records and other evidence filed in this matter failed to satisfy her
burden that she suffered residual effects of her alleged ADEM for more than six months after her
meningococcal and/or Hepatitis B vaccination, or that the alleged ADEM required both inpatient
hospitalization and surgical intervention. Therefore, petitioner is ineligible to receive
compensation in the Vaccine Program.

       Thus, this case is dismissed. The Clerk shall enter judgment accordingly.


       IT IS SO ORDERED.

                                                      s/ Mindy Michaels Roth
                                                      Mindy Michaels Roth
                                                      Special Master




                                                 2
